November 30, 2007


Mr. Thomas T. Rogers
Jackson & Walker, L.L.P.
100 Congress Avenue, Suite 1100
Austin, TX 78701
Mr. Gavin H. McInnis
Maloney & Maloney, P.C.
14100 San Pedro, Suite 510
San Antonio, TX 78232

RE:   Case Number:  05-0016
      Court of Appeals Number:  12-03-00028-CV
      Trial Court Number:  02-055A

Style:      MID-CENTURY INSURANCE COMPANY OF TEXAS AND TEXAS FARMERS
      INSURANCE COMPANY
      v.
      SHEFQET ADEMAJ

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Hecht not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Becky Hanks|